DETAILED ACTION
Claim Status
	Applicant’s amendment filed November 30, 2020 have been entered. Claims 2-25 are cancelled. Claim 31 has been newly added. Claims 1 and 26-31 are pending. Claims 1 and 26-31 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 26-30, in the reply filed on January 12, 2020 is acknowledged.

s 2-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2020.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: The application contains material submitted on a text file via EFS-WEB. The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05.
For sequence listings, the incorporation by reference must include the name of the file, the size in bytes, and the create date.
Appropriate correction is required.

Claim Rejections - 35 USC § 103 – maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 26-27 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (Safeguarding Nonhuman Primate iPS Cells With Suicide Genes; Molecular Therapy, Vol. 19, No. 9, pp. 1667-1675, September 2011; This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 to recite in vivo administration and addition of claim 31.
Zhong et al. is directed to targeted genomic modification of cells and describes a method of selectively eliminating or reducing cancer cells in a subject (in mice treated with 5-FC harboring iPSYCD-derived tumors disappeared in two mice; page 1670, second column, third paragraph) comprising a) identifying a target locus in the genome of a cancer cell in a subject (integration of this cassette into the intron of an endogenous pluripotency gene, for instance OCT4. Alternatively, a targeted integration of this cassette after the first exon of a housekeeping gene, such as beta-actin; page 1672, second column, third paragraph), b) administering a composition to the subject, said composition comprising a nuclease and a suicide gene (YCD-2A cassette could be specifically inserted into the ideal genome site via zinc finger nuclease technology; page 1672, second column, third paragraph); c) integrating the suicide gene at the target locus in the genome of the cancer cell (integration of this cassette into the intron of an endogenous pluripotency gene, for instance OCT4. Alternatively, a targeted integration of this cassette after the first exon of a housekeeping gene, such as beta-actin; page 1672, second column, third paragraph); and d) inducing the cell death of the cancer cell ((in mice treated with 5-FC harboring iPSYCD-derived tumors disappeared in two mice; page 1670, second column, third paragraph) (claim 1); wherein the suicide gene is selected from the group consisting of cytosine deaminases and caspase (YCD and iCaspase; page 1672, first column, third paragraph) (claim 26); wherein the suicide claim 27), wherein inducing the cell death of the cancer cell comprises administering the subject a prodrug of the suicide gene (in mice treated with 5-FC harboring iPSYCD-derived tumors disappeared in two mice; page 1670, second column, third paragraph) (claim 30). Zhong et al. further describe that the suicide gene could be specifically inserted into the ideal genome site via zinc finger nuclease technology (page 1672, second column, third paragraph).
Zhong et al. lack the method wherein the target locus comprises a target polynucleotide sequence, wherein a healthy cell in the subject does not comprise the target polynucleotide sequence in its genome, wherein the administering is done in vivo, wherein the composition comprises a guide RNA or a nucleotide sequence encoding the same that is capable of hybridizing with the target polynucleotide sequence, and a Cas protein or a nucleotide sequence encoding the same (claim 1), wherein the Cas protein is a Cas9 protein (claim 31).
Le Cong et al. is directed to targeted genomic modification of cells and describes a method comprising identifying a target locus in the genome of a mutated cell, said locus comprising a target polynucleotide sequence, wherein a healthy cell does not comprise the target polynucleotide sequence in its genome (The CRISPR complex of the invention provides an effective means for modifying a target polynucleotide in a genomic locus, wherein the genomic locus is associated with a mutation, including mutations associated with an aberrant protein expression or with a disease condition or state; paragraph [0008]), wherein the administration is done in vivo (CRISPR-Cas claim 1), wherein the Cas protein is a Cas9 protein (a CRISPR enzyme (e.g., Cas9) complexed with a guide sequence; paragraph [0008]) (claim 31). Le Cong et al. further describe that precise genome targeting technologies are needed to enable systematic reverse engineering of causal genetic variations by allowing selective perturbation of individual genetic elements, as well as to advance synthetic biology, biotechnological, and medical applications. Although genome-editing techniques such as designer zinc fingers (ZFN), transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome (paragraph [0006]). In addition, retargeting of ZFNs require protein engineering of the DNA binding domain, which is particularly challenging for ZFNs. In contrast, Cas9 is invariant and can be easily retargeted to a new genomic locus (paragraph [0213]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Zhong et al. and use CRISPR/Cas 
Accordingly, Zhong et al. in view of Le Cong et al. render obvious claims 1, 26-27 and 30-31.
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant argues that Zhong et al. discloses eliminating iPS cells when these cells are transplanted in a subject for use in regenerative medicine by introducing suicide genes to the iPS cells in vitro, before the cells are implanted to the subject. When teaching integrating a suicide gene cassette into the intron of an endogenous pluripotency gene, Zhong et al. disclose that the administration of 5-FC may allow the elimination of pluripotent cells intermixed in the desired, differentiated  iPS cell derivatives before transplantation, and that even though Zhong et al. may disclose a step of administering a nuclease and a suicide gene to the subject, Zhong et al. does not teach administering the nuclease to integrate the suicide gene in vivo. Zhong et al. teach away from administering a nuclease and suicide gene to the subject because doing so will not only introduce the suicide gene to the iPS cells, but also to the endogenous cells in the subject. Further, Zhong et al. have no motivation to identify a .
However, Zhong et al. teach that targeted integration of the suicide gene with a nuclease is required for targeted in vivo killing of cells (page 1672, second column, third paragraph). Le Cong et al. teach administration of CRISPR/Cas systems, including a transgene, in vivo. Additionally, Le Cong et al. teach targeted introduction of transgenes into mutant locus using CRISPR, and teaches examples of disease-associated genes and polynucleotides that can be targeted (paragraph [0599]), including specific cancer loci (see tables A and B). By targeting the suicide transgene to specific mutant loci, only cells comprising that mutation will be targeted. Moreover, targeted delivery of the CRISPR system would reduce systemic introduction of the CRISPR system. Therefore, it would be obvious to have the method of Zhong et al. and use the CRISPR system of Le Cong et al. to introduce the suicide gene to cells with a specific target locus in vivo.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claims 1 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. in view of Le Cong et al., as applied to claims 1, 26-27 and 30-31 above, and further in view of Qiao et al. (Tumor-specific transcriptional targeting of suicide gene therapy; Gene Therapy, Vol. 9, pp. 168-175 (2002)). This rejection is maintained but has been modified to address Applicant’s amendment to claim 1 to recite in vivo administration and addition of claim 31.
Zhong et al. in view of Le Cong et al. are directed to eliminating cancer cells using suicide genes and render obvious claims 1, 26-27 and 30 as applied above. Zhong et al. in view of Le Cong et al. lack the method wherein the regulatory element is a minimal promoter (claim 28) or a cancer-specific promoter (claim 29).
Qiao et al. is directed to eliminating cancer cells using suicide genes and describes suicide gene constructs operably linked to a regulatory element, wherein the regulatory element is a minimal promoter (a minimal promoter to activate suicide gene expression; page 168, second column, first paragraph) (claim 28) or a cancer-specific promoter (carcinoembryonic antigen (CEA) promoter driving a suicide gene for the treatment of cancer reduced systemic toxicity; page 168, paragraph bridging first and second column) (claim 29). Qiao et al. further describe that a promoter system comprising a cancer-specific promoter and a minimal promoter induces high cell killing with less spread to adjacent tissue and less toxicity (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Zhong et al. in view of Le Cong et al. and use the promoter system of Qiao et al. A person of ordinary skill in the art would be motivated to do so in order to induce high cancer cell killing with less spread to adjacent tissue and less toxicity (Qiao et al., abstract). Given the teachings of the prior art regarding of a promoter system comprising a cancer-specific and a minimal promoter to express suicide genes and the level of the ordinary skilled artisan at the time of the applicant’s filing, it must be considered, absent evidence to the contrary, that said 
Accordingly, Zhong et al. in view of Le Cong et al. and further in view of Qiao et al. render obvious claims 1, 26-31.
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant argues the rejection is overcome for the reasons set forth above.
However, the examiner has already addressed Applicant’s arguments regarding Zhong et al. and Le Cong et al.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636